Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/13/2022, with respect to claims 21 and 22 have been fully considered and are persuasive.  The rejection of claims 21 and 22 under 35 U.S.C. 112(b) has been withdrawn. 
Reasons for Allowance
Claims 1, 4, 5, 7-13, 15, 16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of a helically wound energy-storage unit, having first and second legs and a pivotable frame mounted on the door-support pin and coupled to the second leg of the door closing spring, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion. Furthermore, the combination of a door-support pin which is coupled to the outer segment of a pin-support member, and a spring-support member which is coupled to the inner segment of a pin-support member, in the context of the claims and in the presence of the other limitations is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US Patent 7,882,862 (DeCapua) discloses a filler pipe closure comprising a nozzle insertion housing, a flapper door pivoting around door support structure and a spring pivoting around a spring support structure which is spaced apart from the door support structure (shown in Figure 5). However, DeCapua doesn’t disclose the combination of the multi-leg energy-storage unit and pivotable frame, or the relative positioning of the door and pin support members discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753